Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendments dated 7/2/21 are hereby entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14-15, 17-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB US 20140303790 A1 by Huang et al (“Huang”), in view of PGPUB US 20160051191 A1 by Miller et al (“Miller”), further in view of PGPUB US 20140372045 A1 by Keski-Pukkila et al (“Keski-Pukkila”).
In regard to Claim 1, Huang teaches a hydration system comprising:
a bottle body having a base and an upwardly extending sidewall therein defining a fluid chamber and a first display coupled to the bottle body;
	(see, e.g., Figure 3, selection 309 in regard to “bottle body” and, e.g., Figure 3, selections 302-304 in regard to “a first display”)


	(see, e.g., paragraph 22);
fluid information logic electronically coupled with the sensor creating digital data associated with fluid in the chamber;
	(see, e.g., Figure 1, selection 1012 and paragraph 22 regarding same);
data transmission and reception logic configured to send the digital data to a remote device and receive digital data from the remote device, 
(see, e.g., Figure 1, selections 1011);
[…]
wherein the remote device is an electronic device…including a second display that displays information associated with one or more of the following: the amount of fluid in the chamber, the amount of fluid dispensed from the chamber, an amount of time since fluid was last dispensed from the chamber, an amount of fluid dispensed over a given time period, a reminder notification if fluid has not been dispensed over a given time period, a reminder to consume an adjusted amount of fluid based, at least in part, on activity information obtained from the remote device;
(see, e.g., Figure 1, selection 102 and paragraph 19 in regard to “remote device”; see, e.g., paragraph 20 in regard to “displays information”);
network connectivity electronically connecting the data transmission and reception logic and the remote device, wherein in the network connectivity is selected 
(see, e.g., paragraph 6);
a record of information for a previous period at a fixed time interval, and the record of information is displayed in one of the first display and the second display; and
(see, e.g., paragraph 10 in regard to “record of information” and see, e.g., paragraph 27);
bottle body sensor placement-specific algorithms executed by the fluid  information logic to determine the one or more of the following the amount of fluid in the fluid chamber, the amount of fluid dispensed from the fluid chamber, the physical movement of the bottle body, the amount of time since fluid was last dispensed from the chamber, the amount of fluid dispensed over a given time period, and the reminder notification if fluid has not been dispensed over a given time period; and
(see, e.g., paragraph 22);
	[…]
Furthermore, to the extent that the otherwise cited prior art may fail to teach the remaining claimed limitations, however, in an analogous reference Miller teaches
wherein the data transmission and reception logic monitors wireless input sources for incoming wireless packets and analyzes any received packets in order to detect a source of the packet transmission and decide whether to sync the digital data associated with fluid in the chamber with the source of the packet;
(see, e.g., Figure 8a and paragraph 57 in regard to receiving an incoming packet and deciding whether or not to sync data between devices, data including hydration level; and see, e.g., Figure 5 and paragraph 52 in regard to syncing data between devices when they come within range of one another);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the functionality taught by Miller to that of the otherwise cited prior art, in order to selectively decide to sync in order to connect with the correct device, as well as to sync when devices were in range in order to conserve power.
Furthermore, to the extent to which the otherwise cited prior art may fail to teach the remaining claimed limitations, however, in an analogous reference Keski-Pukkila teaches 
adaptive filtering logic to cancel out excessive movements of the bottle
(see, e.g., paragraph 274 in regard to “reject this kind of bottle movement”);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the functionality taught by Keski-Pukkila to that of the otherwise cited prior art, in order to more correctly characterize the bottle movement and thereby more accurately identify certain events.

In regard to Claim 14, see rejection of Claim 1.
In regard to Claim 15, Huang teaches this feature.  See, e.g., paragraph 27.
In regard to Claims 17-18, Huang teaches this feature.  See, e.g., paragraph 6.
In regard to Claim 19, Huang teaches this feature.  See, e.g., Figure 1, selection 1015.

In regard to Claim 20, Keski-Pukkila teaches this feature.  See, e.g., Figure 7, selection 7033 and paragraph 199 in regard to “detectable motion intensity signature of movement of bottle”.
In regard to Claim 22, see rejection of Claim 1.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Huang, in view of Miller, further in view of Keski-Pukkila, further in view of PGPUB US 20140278139 A1 by Hong et al (“Hong”).
In regard to Claim 2, to the extent to which the otherwise cited prior art may fail to teach the remaining claimed limitations, however, in an analogous reference Hong teaches the claimed limitations.  See, e.g., paragraph 98;
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the functionality taught by Hong by also capturing and saving activity data in order to predict more accurately when the user should hydrate.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Huang, in view of Miller, further in view of Keski-Pukkila, further in view of official notice
In regard to Claim 16, while Keski-Pukkila teaches employing social media (see, e.g., paragraph 76) it may not teach the claimed “digital leaderboard”, however
the Examiner takes OFFICIAL NOTICE that such a technique was old and well-known at the time of Applicant’s invention.  Such functionality allows for users to be motivated to improve their behavior. As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed functionality within the invention of the cited prior art so as to allow for users to be motivated to improve their hydration behavior.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Huang, in view of Miller, further in view of Keski-Pukkila, further in view of official notice
In regard to Claim 21, while Huang teaches transmitting data to a remote mobile device it may not teach the remaining claimed limitations, however, 
the Examiner takes OFFICIAL NOTICE that such a technique was old and well-known at the time of Applicant’s invention.  Such functionality allows for data transmission to be minimized in order to conserve power.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed functionality within the invention of the cited prior art so as to allow for data transmission to be minimized in order to conserve power.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Huang, in view of Miller, further in view of Keski-Pukkila, further in view of PGPUB US 20080058900 A1 by Berthelsdorf et al (“Berthelsdorf”).
In regard to Claim 23, to the extent to which the otherwise cited prior art may fail to teach the remaining claimed limitations, however, Berthelsdorf teaches this functionality (see, e.g., paragraph 16);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the functionality taught by Berthelsdorf in order to not use as much processor capacity.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Huang, in view of Miller, further in view of Keski-Pukkila, further in view of Berthelsdorf.
In regard to Claim 24, to the extent to which the otherwise cited prior art may fail to teach the remaining claimed limitations, however, Berthelsdorf teaches periodically or continuously monitoring for packets (see, e.g., paragraph 16), to the extent that it does not teach a combination of both, however,
Furthermore, the combination of the cited prior art would have been obvious to try because there was at the time of invention a recognized problem or need in the art to try different monitoring strategies; there were a finite number of identified, predictable potential solutions to that recognized need or problem, in terms of monitoring periodically or continuously; and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success, in terms of trying a combination of both to see what mixture worked best.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Huang, in view of Miller, further in view of Keski-Pukkila, further in view of Berthelsdorf.
In regard to Claim 25, to the extent to which the otherwise cited prior art may fail to teach the remaining claimed limitations, however, Berthelsdorf teaches this functionality (see, e.g., paragraph 16);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the functionality taught by Berthelsdorf in order to insure quicker receipt of data.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 26-27 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,664,571. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim substantially the same invention.

Response to Arguments
Applicant argues on page 9 of its Remarks in regard to the rejections made under 35 USC 103:

    PNG
    media_image1.png
    233
    710
    media_image1.png
    Greyscale

Applicant’s argument is not persuasive because Claims 1-25 are of a different scope than the claims allowed in the parent applications.



    PNG
    media_image2.png
    366
    699
    media_image2.png
    Greyscale

Applicant’s argument is not persuasive.  Applicant’s Claim 1 is made comprising and thereby open-ended.  See MPEP 2111.03(I).  Therefore, the teaching by Keski-Pukilla of a feature in addition to the claimed feature (i.e., user calibration) does not mean that the art does not teach the claim made “comprising”.  Furthermore, Applicant does not claim that the “adaptive filtering logic” must function “without user calibration”, or the like, and the art’s teaching of this feature in addition to the claimed “adaptive filtering logic” is not relevant.  Furthermore, Applicant does not specifically define “adaptive filtering” in its specification nor is it a term of art.  Keski-Pukilla at, e.g., paragraph 274 teaches employing computer programming (“logic”) that based on user calibration and input movement data (“adaptive”) rejects some kinds of bottle movement as a non-drinking event (“filtering”).  The teaching of Keski-Pukilla is, therefore, within the BRI of the claimed limitations.

	Applicant further argues in this regard on page 12 of its Remarks:

    PNG
    media_image3.png
    310
    699
    media_image3.png
    Greyscale

Applicant’s argument is not persuasive because subsequent to KSR there is no requirement that there be an explicit teaching of TSM in the art itself.  See MPEP 2141(I).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715